Title: Thomas Jefferson to James Mather, 2 August 1810
From: Jefferson, Thomas
To: Mather, James


          
            Sir
             
                     Monticello 
                     Aug. 2. 10.
          
          At the request of Governor Claiborne, I inclose you a letter from him on the subject of the Batture. you have probably seen by the public papers that Edward Livingston has brought an action against me for arresting his works there. he is too skilful a lawyer to believe he can recover any thing from me; because if there were even error in the proceeding,
			 it will not be pretended that it was done thro’ either corruption or gross malice, which alone could render me personally responsible. my defence therefore, if it regarded myself alone, would be
			 simple, and would not require a single witness to be examined. the printed & written communications which I recieved, were sufficient to justify executive interposition. but he expects to
			 make
			 this action a trial of his title to the batture, & calculates probably that I may not go to the expence or trouble of examining witnesses at such a distance, or employing lawyers to defend a title in which I have no personal interest, and which is not material to my justification.
			 
			 could
			 he, through a remissness of
			 defence, obtain a decision of the Chief Justice of the US. in favor of his right, his claim would be placed on respectable ground before Congress. but a contrary decision
			 would I believe for ever put it to rest. believing the case to be as clear an one as I ever had occasion to consider,
			 and
			 that the public right to the batture
			 cannot fail to be established if duly defended, I have but obeyed my own sincere wishes for the prosperity of N. Orleans, in suggesting to Govr Claiborne, the expediency of attention to it, on their behalf. I shall with zeal devote all my efforts to a vindication of the interests of the city but it will need a collection of evidence not
			 accessible to me, but easily obtainable in New Orleans, under the auspices of the proper authority. the Governor appearing fully sensible of the importance of preventing an unfavorable decision from being obtained by surprise, & of establishing rights so interesting to the city by a full
			 investigation, has made it the subject of the letter which I have now the honor of inclosing to you, with a tender of every service I can render on the occasion, and the assurances to yourself personally of my high respect & consideration.
          Th
            Jefferson.
        